TEZEATTOX~NEY                 GENERAL
                      OFTEXAS




Honorable Joe Resweber                    Opinion No. C- 360
County Attorney
Harris County Courthouse                  Re: Whether certain
Houston, Texas                                 property owned by
                                                the Lutheran Student
                                               Foundation of Houston
                                              .is exempt from ad
                                               valorem taxes under
Dear Mr. Resweber:                              stated facts.
      You have submitted a MemorandumBrief eon the above
captioned question.    We quote the ~fbllowlng excerpt therefrom:
               "The facts as presented by the
          said foundation ,&t    ran Student
          Foundation of Houston7 are as follbws:
                   *At present,  the Pastor serving
            the University    of Houston, Rice Uni-
            versity   and Texas Southern University
            is the Reverend Milton E. Mayer. He
            resides for the present at'~5774 Heron
            Drive and he Is acquiring     this property
         ‘, in his own interest.
                 'Under obligation   to the Division
          of College and University      work of the
          Natlonal.Lutheran     Council,  the Foun-
          dation however, is required to provide
          a dwelling place or parsonage for the
          ;r?Ft?;;Ed minister called to this
                      The trustees    of the foundatlon
          have no; elected     to provide the dwelling
          place for Pastor Mayer. He will then
          dispose of his property according       to his
          wishes.    The trustees   have entered into
          a contract   of purchase for property at
          3910 Julius Lane.
                'No single chapel, church or meet-
          ing house in the area 1s exclusively
          dedicated to his practice,  but he has
          access to any of the churches, chapels
                                 -1709-
Honorable   Joe Resweber,     Page 2         Opinion No. (C-360)


             or meeting places of the confessions
             subscribing   to the Lutheran organl-
             zatlon~s program.     The parsonage will
            be used at times by the minister In
             the administration    of the sacraments,
             spiritual   counseling and guidance,
             ceremonies consistent    with Lutheran
            worship and for Christian fellowship
            meetings.     Even though there Is no
            direct association     of this ministry
            ,to any one congregation,     we believe
             this property should be considered
             tax exempt as any other of the
            parsonages In the community.'"
      You have also furnished us with a copy of the Charter
of the Lutheran Student Foundation of Houston, hereinafter
referred  to as the Foundation.  We quote the following
excerpt from the Charter:
                  ” I .The purpose of this aorpo-
            ratlon*siall     be, nlthout pecuniary
            gain or profit      to Its members, and in
            all ways which are lawful,        to maintain,
            develop and promote the ministry of the
            Lutheran Church to students and faculty
            In the lnstltutlons       of higher learning
            In Rarrls County; TexBs, In accordance
            with the policies      of the Dlvlsi6n of
            Student Service of the National Lutheran
            Council.     . . .n
       Section 2 of Article       VIII of the Constitution      of the
State of ;ews       authorized    the Legislature    to exempt from
taxation           .actual places or fif7 religious        worahlp,
also any pio;erty       owned by a church or by a strictly
religious    society    for the exclusive    use as a dwelling
place for the ministry of such church or rellg$ous              society,
and which yields no revenue whatever to such church               or
rellglous    society;     provided that such exemption shall not
extend to more properCy than Is reasonably necessary for a
dwelling place and in no event,more than one acre of land;
           Pursuant to this authorization         the Legislature     has
k&ed      Article     7150, Title   L.22, Vernon’s   Clvll Statutes.
The pertinent     portion of Article      7150 reads as follows:
                 *The following   Property       shall   be
            exempt from taxation,   to-wit:

                                   -1710-
Honorable   Joe Resweber,   Page 3          'Opinion No. (C-360)


                  8,      .Publlc school houses and
            actual'piaces     of religious    worship,
            alS0 any property owned by a church
            or by a strlctLiy religious       society,
            for the exclusive     use as a dwelling
            place for the ministers        of such
            church or religious      society,    the
            books and tirniture      therein and the
            grounds attached to such buildings
            necessary for the proper occupancy,
            use and enjoyment of the same, and
            which yields no revenue whatever to
            such church or religious        society;
            provided that such exemption as to
            the dwelling place for the ministers
            shall riot extend to more property
            than Is reasonably necessary for a
            dwelling place,and In no went more
            than one acre of land. . . .*
       We think that~ the charter    purpose of the Foundation,
quoted supra at page 2 of this opinion,        States In plain and
unamplguous language a purpose which necessarily         constitutes
the,Foundatlon   a .strlctly   rellglous~~soclety*   rlthln   the
meaning of Section 2 of Article VIII of the Constitution           and
Article   7150.
      In the MemorandumBrief,        It Is submitted that exemption
cannot be accorded because the dwelling will not be used
exclusively    as a dwelling place for the ministry of a church
or religious    society.    We think that the requirement of
exclusive    use Is met.     The fact that the parsonage may be
used at times by the minister In the administration           of
sacraments, a practice      which may not be followed by all creeds,
1s not Inconsistent      with the use by the minister of the
parsonage as his dwelling place.         Certainly  it may be presumed
that in many, If not all, faiths spiritual         counseling    and
guidance, aeremonles consistent        with the particular    faith
Involved and the pursuit of fellowship         In such faiths through
meetings of Its members occur in the dwelling places for the
mlnlstry.
      In Attorney Qeneral's    Opinion No. S-197 (May 14, 1956),
this office   held that the separate residence   of an assistant
rector of a church was exempt from ad valorem ~%axas even
though the residence   of the rector was also exempt so long as
both residences   did not'occupy   more than one acre of land, the
limitation   imposed by both the Constltutlon   and statute.    In
that opinion two dwelling places were exempt and two rectors

                                   -1711-
Honorable    Joe Resweber,   Page 4           Opinion No. (C-360)


mlnistered..to   ,one,,,otiutich. :In the':lnstant   case, we have the
converse of this situation         In that the pastor has access In
the area to any of the Lutheran churches, chapels,             or meeting
places of the confessions         subscribing    to the Lutheran organi-
zation's   program.      We think that the Constitutional       provltilon
Is br~oad enough to authorize the exemption of the dwelling'
place for the ministry even though the mlnlstratlons             may be
performed In more than one plaoe provided ,the dwelling plaae
occupies not more than one acre of land and that the statute
Is equally comprehensive.
                         SUMMARY
                         -------
                  The Lutheran Student Foundation of
            Houston, a non-profit    corporation    organized
            for the purpoee of maintaining,      developing
            and promoting the ministry of the Lutheran
            Church to students and faculty for higher
            learning In Harris County, Texas, Is a
            %trlotlg    religious  society"   within the
            meaning of Seotlon 2 of ArtWe        VIII of
            the Texas Constitution     and Artlole 7150,
            Title 122, Vernonts Civil Statutes.        The
            dwelling place purchased by the Foundation
            for an ordained Lutheran minister Is exempt
            from ad valorem taxes even though no alngle
            chapel, ohurch or meeting house Is
            exoluslvely    served by his ministry.
                                      Yours    very truly,
                                      WAQGONER CARR
                                      Attorney General       of 9!exaa




APPROVEDi
0PINIoNcoMKxTEz
W. V. Geppert, Chairman
Pat Bailey
Brandon Biakett
Paul Phy
Harry Oee
APPROVEDFORTltIEATTORNEYQENERAL
BY: Stanton Stone

                                   -1712-